ORDER
This case came before this Court at a session in conference pursuant to Rule 12A(3)(b) of the Rules of Appellate Procedure. After reviewing the record and the parties’ memoranda, we proceed to decide the case at this time without further briefing or argument.
The defendant, acting pro se, has appealed from the entry of a Family Court order modifying his child support order. However, the proper procedure to seek review of a decree or order relating to the modification of child support is to petition this court for a writ of certiorari pursuant to G.L.1956 (2000 Reenactment) § 14-1-52(b). We have “consistently held that questions involving the modification of child support are not reviewable by direct appeal.” McKenna v. Guglietto, 683 A.2d 369, 369 (R.I.1996) (mem.) (citing Almeida v. Almeida, 655 A.2d 696 (R.I.1995) (mem.); Lentz v. Lentz, 651 A.2d 1242 (R.I.1994); Cok v. Cok, 558 A.2d 205 (R.I. *10651989) (mem.)). Moreover, in McKenna, we took the “opportunity to pronounce that in the future we will consider only those matters that are properly before us, pursuant to § 14 — 1—52(b) and, only in the rarest of circumstances, will we allow any deviation from the required procedure.” 683 A.2d at 369. This case is not one that requires us to deviate from that rule.
For these reasons, we deny and dismiss the defendant’s appeal, the order is affirmed, and the papers in this case are remanded to the Family Court. .